DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 51 and 52 are objected to because of the following informalities:  Claims 51 and 52 are respectively presented with the status identifiers “Currently Amended” and “Previously presented.”  These claims, however, should be identified as “Withdrawn” as these claims were previously withdrawn pursuant to a restriction requirement wherein Applicant elected claims 35-50 and 53-55 without traverse in the reply filed 06/30/22.  As such, claims 51 and 52 are considered as withdrawn herein.  Appropriate correction is required.
Drawings
Applicant’s specification amendment filed 08/10/21 admits of illustration by a drawing to facilitate understanding of the invention within the amendment submitted for page 16, lines 7-13.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicant’s amendment filed 08/10/21, noted as page 3 at the bottom states:
    PNG
    media_image1.png
    545
    1181
    media_image1.png
    Greyscale

As such, it appears Applicant admits to the presence of a drawing in the application.  However, no drawing is of record. 
Additionally, the Examiner notes, Applicant refers to this figure as “Figure 1.”  Such a label, however, would be objected to because as it appears there would only be a single figure within the application; applications including only 1 figure are required to refer to the single figure as “Figure.”  See CFR 1.84(u)(1).  Applicant is required to rename Figure 1 as “Figure” and refer to the figure as such throughout the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Applicant’s specification amendment filed 08/10/21 admits of illustration by a drawing to facilitate understanding of the invention within the amendment submitted for page 16, lines 7-13.  However, no drawings have been filed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 35 has been amended to require “wherein said ammonium sulfamate and said nitrite are contacted underground.”  It is unclear as to what Applicant intends to require by this limitation. Is Applicant intending to limit the ammonium sulfamate and nitrite to be contacted with each other underground?  Must the ammonium sulfamate and nitrite individually contact the underground formation and thus be “contacted underground?”  Clarification is required.  
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 35 has been amended to recite “a ratio (A).”  It appears claim 39 is attempting to refer to this same ratio in line 1; claim 39, however, refers to such as “a ratio (A).”  If it is indeed the same ratio that Applicant is attempting to further limit, replacement of “a” with -the- is advised.  
Claim 40, along with claims 41-43 dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 40 recites in line 3 thereof “an acid (AA).”  Since “an acid (AA)” was previously claimed in independent claim, it is unclear if Applicant is intending to refer to the same acid or a second acid.  It appears such should indeed be the same acid, in which instance, “an” at the beginning of line 3 should be replaced with -the- or -said-.  Clarification is required.  
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 44 recites the limitation "a ratio (E) defined as the number of moles of ammonium sulfamate divided by a sum of the number of moles of sulfamic acid and ammonium bisulfate" in the last clause thereof.  There is insufficient antecedent basis for this limitation in the claim.  Claim 44 is dependent upon claim 35 and there is no recitation/requirement therein for sulfamic acid or ammonium bisulfate, and, as such, there is therefore no antecedent basis for a sum of the number of moles of such. Clarification is required.
Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding the first recitation of the claim, i.e., “wherein one or more formulations comprising ammonium sulfamate, oxidizing agent and/or acid include one or more co-solvents,” the Examiner notes, the claim does not definitively connect back to that which is claimed in claim 35.  For example, claim 35 does not recite “formulations,” so it is not clear if the inclusion of a co-solvent is intended to be with the components of claim 35.  Additionally, as written “comprising ammonium sulfamate, oxidizing agent and/or acid,” it seems as if Applicant may be making a general statement as to a formulation comprising one of the recited components comprises a co-solvent.  Clarification is required.
Within claim 50 Applicant recites “or acid.”  It is not clear if such is the same acid “acid (AA) referenced in independent claim 35, or if such is any acid.  Should such be intended to be the same acid as that which was previously claimed, recitation of “(AA)” next to “acid” is advised.  
Claims 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 53 has been amended to require “said ammonium sulfamate and said nitrite are not contacted with one another above ground but are contacted underground.”  It is unclear as to what Applicant intends to require by the phrase “but are contacted underground.” Is Applicant intending to limit the ammonium sulfamate and nitrite to be contacted with one another underground?  Must the ammonium sulfamate and nitrite individually contact the underground formation and thus be “contacted underground?”  Clarification is required.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35, 37-46, 48, 50 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Armantrout et al. (US 3,449,181 – cited previously) in view of Mars et al. (US 4,274,893).
With respect to independent claim 35, Armantrout et al. discloses a method of treating a subterranean formation (col. 2, l. 10-24; col. 7, l. 21-40), the method comprising contacting the formation with the following: ammonium sulfamate (col. 2, l. 47; col. 5, l. 4-5); an oxidizing agent selected from a perchlorate (col. 3, l. 16-24) or a nitrite or combinations thereof (col. 2, l. 38-43); and an acid (AA) (col. 4, l. 10-13; col. 4, l. 66-70; col. 5, l. 6; col. 8, l. 12-13); wherein a ratio (B) defined as the number of moles of ammonium sulfamate divided by the total number of moles of acid contacted with the formation and/or reacted with said ammonium sulfamate and oxidizing agent in the formation is greater than 0 and is 10 or less (col. 4, l. 52-56; col. 8, l. 3-18, wherein a ratio of 1:1 ammonium sulfamate:sulfamic acid is disclosed); and wherein a ratio (A) defined as the number of moles of ammonium sulfamate divided by the number of moles of said oxidizing agent is from 0.05 to 2.0 (col. 4, l. 13-15)
With regard to wherein the ammonium sulfamate and nitrite are contacted underground, Armantrout et al. further discloses wherein the formulations may be directly charged to a borehole as a typical “down-the-hole” formulation in which the nitrite is mixed in the slurry as it is pumped into the borehole (col. 7, l. 21-25).  As such, it appears Armantrout et al. suggests wherein the ammonium sulfamate and nitrite are contacted underground since the slurry will mix as it is pumped, thereby enabling contact of the components.  Additionally, Mars et al. teaches when two components of an explosive composition are placed downhole, such can be mixed at the desired explosion situ or mixed in a downhole mixer and then pumped to the section of the geological formation where detonation is desired for the purpose of insuring safety of personnel and property at the wellhead (col. 1, l. 45-58).  Since Armantrout et al. suggests a “down-the-hole” explosive formulation wherein the nitrite is mixed into the ammonium sulfamate containing slurry as it is pumped and Mars et al. teaches downhole mixers used for explosive compositions so as to insure safety of personnel and property at a wellhead, it would have been obvious to one having ordinary skill in the art when mixing the nitrite of Armantrout et al. into the ammonium sulfamate containing slurry as it is pumped to try a downhole mixer as suggested by Mars et al. in order to insure safety of personnel and property at the wellhead.  
With respect to dependent claim 37, Armantrout et al. discloses wherein said oxidizing agent comprises a nitrite (col. 2, l. 38-43).
With respect to dependent claim 38, Armantrout et al. discloses wherein said oxidizing agent is sodium nitrite (col. 2, l. 38-43) and wherein said ammonium sulfamate and said oxidizing agent are contacted so they react and gas is generated in the formation (col. 8, l. 3-18); although silent to such a gas as nitrogen as claimed, since Armantrout et al. discloses the same components reacting to form such a gas, the sodium nitrite and ammonium sulfamate of Armantrout et al. would act in the same manner as claimed, i.e., generate nitrogen.  If there is any difference between the gas generated by the components of Armantrout et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to dependent claim 39, Armantrout et al. suggests ratio (A), as set forth in the rejection of claim 35, above, wherein the amount of sulfamic and/or sulfamate is dependent upon the degree of increase in aeration rate that is desired, wherein generally 1-3 moles of sulfamate is utilized for each mole of nitrite (col. 4, l. 10-18), but wherein the sulfamate to nitrite ratio may be in the range of 0.1:1 and up to 20:1 (col. 2, l. 48-53).  The Examiner notes, such overlaps the range presented with respect to (A).  Although such does not explicitly state the narrower range of claim 39, since Armantrout et al. discloses the amount of sulfamate depends upon the desired degree of increase in aeration rate that is desired, and, further, suggests a range that overlaps that which is instantly claimed, it would have been obvious to one having ordinary skill in the art to try a ratio within the range as claimed as based on the desired degree of increase to provide to the aeration rate since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molar ratio as critical and it is unclear if any unexpected results are achieved by using such.  
With respect to dependent claim 40, Armantrout et al. discloses wherein the method comprises contacting the formation with said ammonium sulfamate (col. 2, l. 47; col. 5, l. 4-5), said oxidizing agent (col. 2, l. 38-43) and an acid (AA) (col. 4, l. 10-13; col. 4, l. 66-70; col. 5, l. 6; col. 8, l. 12-13), wherein said acid (AA) is arranged to react to produce a gas (col. 8, l. 3-19).  The reference further discloses the same acid (AA) as disclosed by Applicant, i.e., sulfamic acid.  Although silent to such a gas as including carbon and/or nitrogen atoms originating in the acid AA as claimed, since Armantrout et al. discloses the same components reacting to form such a gas, including the same acid, i.e., sulfamic acid, the sulfamic acid of Armantrout et al. would act in the same manner as claimed, i.e., produce a gas that includes carbon and/or nitrogen atoms.  If there is any difference between the gas produced by the sulfamic acid of Armantrout et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to further dependent claims 41-43, Armantrout et al. discloses wherein said (AA) is treated to produce gas which supplements gas produced by reaction of said ammonium sulfamate and said oxidizing agent, and, further, wherein said acid (AA) is as claimed (col. 8, l. 3-40).
With respect to dependent claim 44, Armantrout et al. discloses ratio (B) as claimed (col. 4, l. 52-56; col. 8, l. 3-18).
With respect to dependent claim 45, Armantrout et al. discloses the ratio (D) as claimed (col. 4, l. 52-56; col. 8, l. 3-18).
With respect to dependent claim 46, Armantrout et al. discloses wherein said ammonium sulfamate is provided as a slurry, an emulsion or solution (col. 5, l. 26-29); wherein said oxidizing agent is provided in water (col. 5, l. 26-29) and wherein the method includes contacting the formation with an aqueous solution or slurry of the acid (col. 4, l. 66-72, wherein the formation is contacted with a slurry that includes the acid; col. 7, l. 20-25; col. 8, l. 4-18).
With respect to dependent claim 48, Armantrout et al. discloses wherein the method comprises contacting the formation with a formulation which is aqueous (claim 1) and comprises ammonium sulfamate and the acid (AA) which is sulfamic acid (col. 4, l. 66-72; col. 8, l. 4-18).
With respect to dependent claim 50, Armantrout et al. discloses wherein the method comprises producing pulses within the formation (col. 4, l. 66-72, wherein the explosion is considered a pulse).

With respect to independent claim 53, Armantrout et al. discloses a method of treating a subterranean formation (col. 2, l. 10-24; col. 7, l. 21-40), the method comprising contacting the formation with the following: ammonium sulfamate (col. 2, l. 47; col. 5, l. 4-5); an oxidizing agent selected from a perchlorate (col. 3, l. 16-24) or a nitrite or combinations thereof (col. 2, l. 38-43); and an acid (col. 4, l. 10-13; col. 4, l. 66-70; col. 5, l. 6; col. 8, l. 12-13); wherein a ratio (B) defined as the number of moles of ammonium sulfamate divided by the total number of moles of acid contacted with the formation and/or reacted with said ammonium sulfamate and oxidizing agent in the formation is greater than 0 and is 10 or less (col. 8, l. 12-14); and wherein a ratio (A) defined as the number of moles of ammonium sulfamate divided by the number of moles of said oxidizing agent is from 0.05 to 2.0 (col. 4, l. 13-15); and said ammonium sulfamate and said nitrite are contacted underground.
With regard to wherein the ammonium sulfamate and nitrite are contacted underground, Armantrout et al. further discloses wherein the formulations may be directly charged to a borehole as a typical “down-the-hole” formulation in which the nitrite is mixed in the slurry as it is pumped into the borehole (col. 7, l. 21-25).  As such, it appears Armantrout et al. suggests wherein the ammonium sulfamate and nitrite are contacted underground since the slurry will mix as it is pumped, thereby enabling contact of the components.  Although silent to such components as not contacted with one another above ground but contacted underground, Mars et al. teaches when two components of an explosive composition are placed downhole, such can be mixed at the desired explosion situ or mixed in a downhole mixer and then pumped to the section of the geological formation where detonation is desired for the purpose of insuring safety of personnel and property at the wellhead (col. 1, l. 45-58).  Since Armantrout et al. suggests a “down-the-hole” explosive formulation wherein the nitrite is mixed into the ammonium sulfamate containing slurry as it is pumped and Mars et al. teaches downhole mixers used for explosive compositions so as to insure safety of personnel and property at a wellhead, it would have been obvious to one having ordinary skill in the art when mixing the nitrite of Armantrout et al. into the ammonium sulfamate containing slurry as it is pumped to try a downhole mixer as suggested by Mars et al. in order to insure safety of personnel and property at the wellhead.  
With respect to dependent claim 54, Armantrout et al. discloses wherein said oxidizing agent is sodium nitrite (col. 2, l. 40-42) and said acid is sulfamic acid (col. 4, l. 10-13; col. 4, l. 66-72).
With respect to dependent claim 55, Armantrout et al. discloses ratio (B) in the range as claimed (col. 8, l. 12-14).  The reference further suggests ratio (A), as set forth in the rejection of claim 53, above, wherein the amount of sulfamic and/or sulfamate is dependent upon the degree of increase in aeration rate that is desired, wherein generally 1-3 moles of sulfamate is utilized for each mole of nitrite (col. 4, l. 10-18), but wherein the sulfamate to nitrite ratio may be in the range of 0.1:1 and up to 20:1 (col. 2, l. 48-53).  The Examiner notes, such overlaps the range presented with respect to (A).  Although such does not explicitly state the narrower range of claim 55, since Armantrout et al. discloses the amount of sulfamate depends upon the desired degree of increase in aeration rate that is desired, and, further, suggests a range that overlaps that which is instantly claimed, it would have been obvious to one having ordinary skill in the art to try a ratio within the range as claimed as based on the desired degree of increase to provide to the aeration rate since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed molar ratio as critical and it is unclear if any unexpected results are achieved by using such.  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Armantrout et al. in view of Mars et al. as applied to claim 35 above, and further in view of Cook et al. (US 3,660,182 – cited previously).
Armantrout et al. discloses the method as set forth above with respect to claim 35 wherein the aqueous slurry is placed in a borehole and achieves high rates of aeration therein (col. 4, l. 66-72).  The reference, however, fails to explicitly disclose wherein such a reaction creates or enhances a fracture in the formation as claimed.  Cook suggests explosive compositions in slurry form similar to those disclosed by Armantrout et al. (abstract) wherein such are used to achieve appropriate aeration; when detonated, these compositions are disclosed to be useful for hard rock blasting and oil well fracturing (col. 8, l. 52-62).  As such, when placing the explosive slurry of Armantrout et al. in a borehole and providing for the reaction thereof, it would have been obvious to one having ordinary skill in the art to try creating or enhancing a fracture therewith as such a purpose is known to be achievable with such types of compositions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-50 and 53-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-46, 48 and 49 of copending Application No. 17/429,795 (reference application- ‘795 herein), over claims 35-56 of copending Application No. 17/429,783 (reference application- ‘783 herein) and over claims 32-49 and 51 of copending Application No. 17/429,807 (reference application- ‘807 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the noted reference applications overlaps the subject matter as claimed in the instant application.  As such, it is the position of the Office the instant claims would be obvious in view of the methods of each of ‘795, ‘783 and ‘807 for at least the reasons set forth below.
‘795 recites a method of treating a subterranean formation that fully encompasses the instant independent claim; although more broadly reciting “an ammonium compound” within the independent claim thereof, an option therefore is further defined in the dependent claims, wherein the instantly claimed ammonium sulfamate is recited.  ‘795 further requires an oxidizing agent selected from the group as instantly claimed, as well as sulfamic acid, which is further defined as the acid of the instant application.  
‘783 provides recites a method of treating a subterranean formation that fully encompasses the instant independent claim with respect to the inclusion of an oxidizing agent and an acid therein; although reciting an alternative ammonium compound of ammonium bicarbonate within the independent claim, it is the position of the Office the use of such would be considered an obvious alternative to the instantly claimed ammonium sulfamate as such is a known ammonium compound used to react with a nitrite for generating gas and heat therefrom.   
‘807 recites a method of treating a subterranean formation that fully encompasses the instant independent claim; although more broadly reciting “an ammonium compound” within the independent claim thereof, an option therefore is further defined in the dependent claims, wherein the instantly claimed ammonium sulfamate is recited.  ‘807 further requires an oxidizing agent selected from the group as instantly claimed, as well as one or more acids, which is further defined to include a bisulfate salt which is included within the dependent claims of the instant application.  
Each of the above noted applications further suggest placement of the components set forth above underground so as to generate a fracture upon reaction thereof and further claims ratios of the components to each other that overlap those instantly claimed.  
As such, the instant claims are considered obvious over each of the reference applications cited above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 47 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The Examiner notes, however, the Double Patenting rejections as set forth above are still applicable to the subject matter of claims 47 and 49 and, as such, terminal disclaimers are required.
Response to Arguments
Applicant’s arguments with respect to the specification and drawing objections have been fully considered, but they are not persuasive.  Applicant refers to a “receptacle” disclosure on page 16, lines 7-13 and asserts illustration of such is not required.  The Examiner notes, such was not the subject of the current objections.  The objections were made with reference to the specification amendment that was filed on 08/10/21 which includes the addition of a heading to the specification that specifically recites “Brief Description of the Drawings.”  Such has been now added above.  Applicant’s attention to the filed amendment in overcoming this matter is requested.  
Applicant’s amendments with respect to the 35 USC 112 first paragraph rejection of claim 49 as set forth in the previous office action are sufficient to overcome the rejection thereof.  As such, the rejection is withdrawn.  
The Examiner acknowledges Applicant’s amendments made in attempt to overcome the 35 USC 112 second paragraph rejections.  Although some have been overcome, several new grounds of rejection have been set forth above as a result of the amendments made.
Applicant’s arguments with respect to the rejections of claims as anticipated by Armantrout et al. have been fully considered; a new grounds of rejection with respect thereto, however, has been added in view of Applicant’s amendments to each of the independent claims.
The Examiner acknowledges Applicant’s arguments with respect to Armantrout et al.  Applicant asserts Armantrout does not disclose wherein said ammonium sulfamate and said nitrite are contacted underground.  However, the Examiner notes the reference clearly suggests mixing of the nitrite with the ammonium sulfamate containing slurry as it is pumped, thereby suggesting “contact” of the ammonium sulfamate and nitrite underground.  
Applicant notes if the components of the present application as used in the specific embodiment were contacted together above ground, there would be a violent production of gas and it would not be possible to introduce the formulation described in claim 35 underground.  Applicant asserts such is why claims 35, 51 and 53 recite contact of three components underground, a place where it is desired for the gas to be produced and where fracturing is to take place.
The Examiner notes, as presently written, none of the noted claims require fracturing to take place.  Additionally, claim 51 is withdrawn as set forth above.
Applicant notes the title of Armantrout, wherein the aeration agent is a minor component.  Applicant asserts the formulations of Armantrout can be prepared above ground in totality while it is not possible for such in the instant application since if such components were brought together, there would be a dangerous reaction.  
The Examiner notes, however, as presently written, the instant independent claims do not require a particular amount of the ammonium sulfamate, oxidizing agent and acid relative to an entire composition, but rather, ratios of each of the components relative to each other.  The ratios provided for by Armantrout overlap the instantly claimed ratios.  The components of Armantrout are further suggested as used to treat a subterranean formation and are specifically disclosed as “down-the-hole” formulations.  As such, the pertinence of Armantrout to the invention as claimed is maintained.  
The Examiner notes the rejection of claim 47 as unpatentable over Armantrout has been withdrawn, since, as provided by Applicant, the components of Armantrout are a minor component of an overall composition, and, as such, the Office acknowledges, does not provide for at least 98 wt% of the total weight of materials introduced into the formation as part of a fracturing.  
Applicant’s arguments with respect to the rejections of claims as anticipated by and/or unpatentable over Nguyen et al. have been fully considered.  The rejections with respect to Nguyen, as well as Nguyen in view of Armantrout, have been withdrawn. 
Applicant asserts the amendments obviate the double patenting rejections.  However, the Examiner respectfully disagrees.  Each of the noted applications above suggest formulations of an ammonium component with the same oxidizer and an acid, wherein such are used to treat a subterranean formation; ratios of the components with respect to each other are also claimed in each of the noted applications and, each of the noted applications is further used to generate a fracture in a subterranean formation, thereby providing for the instantly claimed contact of components underground. As such, the double patenting rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/30/22